Mr. Presiding Justice Whitney delivered the opinion of the court. 2. Railboads, § 468*—when instruction on preponderance of evidence in suit for obstructing highway not erroneous. In an action against a railroad company to recover a penalty for obstructing a public highway with its cars, the giving of an instruction to find the defendant guilty on a clear preponderance of the evidence held not error, for the reason that the instruction included the word “clear” before preponderance. 3. Railboads, § 468*—when instruction as to amount of penalty for obstructing public highway erroneous. In an action against a railroad company for obstructing a public highway with its cars, an instruction telling the jury that it was their duty to fix the same penalty for each violation of the statute that they found from the evidence existed, held erroneous. 4. Appeal and error, § 1535*—when instruction to consider certain evidence harmless. The giving of an instruction telling the jury that it was their duty to consider certain evidence pointed out in the instruction, held not reversible error, although it would have been better to have said in the instruction, “You have the right and it is your duty to consider such evidence in connection with all other evidence in the case.”